DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/6/2022 has been entered. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-10, 12 and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagai (US 2010/0044677; herein “Nagai”) in view of Balasekaran et al. (US 2016/0197214; herein “Balasekaran”).
Regarding claim 7, Nagai discloses in Figs. 6, 8 and related text (including similar features described in association with Figs. 1-5 and related text) a photodiode array comprising: 
an absorption layer (3, see [0040]);
a cap layer (4, see[0040]) disposed on a surface of the absorption layer;
a plurality of pixel diffusion areas within the cap layer (in a first example interpretation one area 15 in each mesa growth regions A is a pixel diffusion area of the plurality of pixel diffusion areas, see [0040], [0048] and Fig. 3; in a second example interpretation each region A has one discontinuous pixel diffusion region 15; see annotated Figs. below), each of the pixel diffusion areas of the plurality of pixel diffusion areas extending beyond the surface of the absorption layer (3) and into the absorption layer to receive a charge generated from photons received through the absorption layer, wherein a mesa trench (trench between and around mesa growth regions A, occupied by 21 during manufacture, see [0067] and [0043]; see also Fig. 3) is defined through the cap layer forming an intersecting grid (see Fig. 3) surrounding each pixel diffusion area of the pixel diffusion areas of the plurality of pixel diffusion areas individually, separating each of the pixel diffusion areas in the plurality of pixel diffusion areas from each other with each of the pixel diffusion areas in a respective mesa such that each mesa has a single pixel diffusion surrounded by the mesa trench (each mesa has an individual/single pixel diffusion area of the plurality of pixel diffusion areas as shown in the annotated Figs. below), wherein the mesa trenches defines sidewalls of the mesas, wherein mesa trench extends only as deep as the bottom of the absorption layer (3; see Fig. 6 and [0069]); and
a sidewall passivation layer (5 and/or 6, see [0066]; that covers at least a sidewall of the mesa trench),
wherein a respective opening through the sidewall passivation layer (opening in 5/6, see Fig. 6) provides a respective contact (12) for each pixel diffusion area of each mesa in the plurality of pixel diffusion areas, wherein the respective contact for each of the pixel diffusion areas of each mesa in the plurality of pixel diffusion areas is disposed in the passivation layer and in electrical contact with the respective pixel diffusion area (see [0068]).



    PNG
    media_image1.png
    140
    491
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    307
    865
    media_image2.png
    Greyscale

First Example Interpretation of “plurality of pixel diffusion areas,” 
(i.e. the plurality is interpreted as the plurality consisting of only one region 15 in each mesa)


    PNG
    media_image3.png
    310
    855
    media_image3.png
    Greyscale

Second Example Interpretation of “plurality of pixel diffusion areas”
(i.e. each “area” is interpreted as including a discontinuous region 15 in each mesa)
Nagai does not explicitly disclose the sidewall passivation layer covers the sidewalls (i.e. plural sidewalls) of the mesa trench.
In the same field of endeavor, Balasekaran teaches in Fig. 5A and related text the sidewall passivation layer (27, see [0043]) covers sidewalls the mesa trench (see Fig. 5A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Nagai by having the sidewall passivation layer cover sidewalls of the plurality of mesa trenches, as taught by Balasekaran, in order to assure isolation and passivation between mesas and not only at the side location of the n-type electrode.
It is noted that, because the combined device of Nagai and Balasekaran has all of the structural limitations of the claimed invention, it is the position of the Office that the device is capable of performing/functioning in the manner claimed by the applicant (i.e. "to receive a charge generated from photons received through the absorption layer by the respective pixel diffusion area of the plurality of pixel diffusion areas”). 
Furthermore, while features of an apparatus may be recited either structurally or functionally, claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431- 32 (Fed. Cir. 1997); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); MPEP 2114.
Regarding claim 8, the combined device shows wherein the sidewall passivation layer (Nagai: e.g. 5 and 6) includes multiple dielectric layers, configured to reduce dark current due to surface leakage and to reduce stress.
It is noted that, because the combined device of Nagai and Balasekaran has all of the structural limitations of the claimed invention, it is the position of the Office that the device is capable of performing/functioning in the manner claimed by the applicant (i.e. reducing "dark current due to surface leakage and…stress,”). Furthermore, while features of an apparatus may be recited either structurally or functionally, claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431- 32 (Fed. Cir. 1997); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); MPEP 2114.
Regarding claim 9, Nagai further discloses wherein the absorption layer (3) includes a semiconductor material able to detect optical signals from a light source through wavelengths ranging from the visible region to the infrared region (InGaAs, see [0040], which is recited and claimed by applicants as an exemplary material having the claimed absorption range, see pg. 10 lines 10-11 of applicant’s disclosure)
Regarding claim 10, the combined device shows a passivation layer (Nagai: e.g. 5, in the instance where 6 alone is interpreted as the “sidewall passivation layer”) disposed on a surface of the cap layer (4) opposite from the absorption layer (3).
Regarding claim 12, Nagai further discloses wherein a portion of the contact (12) is sandwiched between the sidewall passivation layer (6) and the passivation layer (5) (12 is sandwiched between two portions of 5 and is sandwiched between two portions of 6).
Regarding claim 14, Nagai further discloses further comprising a substrate layer (1, see [0040]) on a side of absorption layer (3) opposite the cap layer (4).
Regarding claim 15, Nagai further discloses a buffer layer (2, see [0050]) disposed between the absorption layer (3) and the substrate layer.
Regarding claim 16, Nagai further discloses wherein the cap layer (4) includes InP (see [0040]) and wherein the absorption layer (3) includes InGaAs (see [0040]).
Regarding claim 17, the combined device shows wherein the sidewall passivation layer (5/6) combined with a respective gap across the mesa trench reflects photons that hit the sidewall passivation layer back into the absorption layer within a desired wavelength range.
It is noted that, because the combined device of Nagai and Balasekaran has all of the structural limitations of the claimed invention, it is the position of the Office that the device is capable of performing/functioning in the manner claimed by the applicant (i.e. “reflect[ing] photons that hit the sidewall passivation layer back into the absorption layer within a desired wavelength range”). Furthermore, while features of an apparatus may be recited either structurally or functionally, claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431- 32 (Fed. Cir. 1997); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); MPEP 2114.
Regarding claim 18, the combined device shows the sidewalls have an angle relative to one another (in the case of angled sidewalls, as shown in Fig. 8 of Nagai), wherein the angle is tailored using inductive coupled plasma (ICP) design of experiment (DOE).
Furthermore, it would have been an obvious matter of design choice to have angled sidewalls, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See MPEP 2144.04
Additionally, the limitation “wherein the angle is tailored using inductive coupled plasma (ICP) design of experiment (DOE)” claims recites a process, however the claim is directed to a product. Therefore, this limitation is considered to be product by process limitations, which will not be given patentable weight. "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113.

Response to Arguments
Applicant's arguments filed 1/6/2022 have been fully considered but they are not persuasive.
Applicant argues (page 6-7) that Nagai and Balasekaran do not teach or suggest the invention of claim 7, because it “further define[s] the relationship between the electrical contacts and each mesa.”
In response, the examiner disagrees. Specifically, the claim only requires an opening and a contact at each mesa and does not require a one to one correspondence of opening/contact to mesa. Accordingly, the combination of Nagai and Balasekaran teach the claimed invention as outlined in the rejection above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Aifer et al. (US 10,644,114) is cited for showing a single pixel diffusion region per mesa (see Fig. 6b and related text).
Shen et al. (US 2015/0311375) is cited for showing a single pixel structure per mesa (see [0074] at least).
Yamashita et al. (US 9,923,013) is cited for showing a single pixel structure per mesa (see col. 3 lines 36-40 at least).
Evans et al. (US 2015/0037925) is cited for showing a single pixel structure per mesa (see [0025] at least).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren R Bell whose telephone number is (571)272-7199. The examiner can normally be reached M-H 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571)272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREN R BELL/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        4/28/2022